UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2448



GIL W. JONES,

                                             Plaintiff - Appellant,

         versus


BALTIMORE CITY DEPARTMENT OF PUBLIC WORKS,

                                              Defendant - Appellee.




                           No. 97-2449



GIL W. JONES,

                                             Plaintiff - Appellant,
         versus


RITCHIE AUTOMOTIVE,

                                              Defendant - Appellee.
                           No. 97-2450



GIL W. JONES,

                                             Plaintiff - Appellant,
          versus


ATTORNEY GRIEVANCE COMMISSION OF MARYLAND,

                                              Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-2876-WMN, CA-97-2877-WMN, CA-97-2878-WMN)


Submitted:   January 22, 1998            Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gil W. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant filed untimely notices of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its orders on August 29, 1997;

Appellant's notices of appeal were filed on October 10, 1997, which

is beyond the thirty-day appeal period. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeals. We therefore dismiss the appeals. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  3